Citation Nr: 0735526	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-38 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to special monthly pension on account of the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from August 1969 to March 
1971.  The veteran was born in 1949.

This appeal to the Board of Veteran Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, AZ.

During the course of the current appeal, the VARO has denied 
entitlement to service connection for a number of disorders 
including diabetes mellitus, a prostate disorder, tinea 
cruris, a psychiatric disorder and bilateral peripheral 
neuropathy of the upper extremities.  These issues are not 
part of the current appeal.

The veteran was scheduled for and cancelled a hearing before 
a Hearing Officer in May 2007; he failed to appear for a 
scheduled hearing before a Veterans Law Judge at the VARO in 
June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (the 
Court) has provided specific guidance on how a claim for a 
permanent and total disability rating for pension purposes 
should be adjudicated.  See, e.g., Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999); Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  Included in the instructions provided in the 
decisions of the Court is a requirement that the Board review 
the assignment of percentage ratings for each disability 
identified.  In instances where a percentage rating for each 
of the veteran's ratable disabilities has not been assigned 
by the originating agency, further development is required so 
that the Board can undertake the review process set out by 
the Court.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to apply the rating criteria by which the 
disability is evaluated properly.  

Pension benefits are payable at the "special," i.e., higher 
rate, with a higher minimum income limit, if a veteran is a 
patient in a nursing home, is helpless or blind, or is so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person, or otherwise 
establishes the factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351.

An award of SMC based on housebound status requires either 
that the veteran have additional service-connected disability 
or disabilities independently rated at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving a different part of the body, or 
that he be permanently housebound by reason of the service- 
connected disability or disabilities.  A veteran will be 
considered housebound where the evidence shows that, as a 
direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).

The veteran has described himself as virtually homeless, 
currently living in a 1950's travel-trailer underneath a tree 
in a rural area of AZ with only electricity and an outdoors 
water faucet.  He says that he is no longer able to work; and 
reports that while he is no longer using drugs, there is no 
such thing as a former drug addict as far as the workplace is 
considered.  However, he admits to self medicating with 
alcohol and tobacco and says he is precluded from work as 
well by virtue of the oppressive heat.

Some VA clinical records are in the file showing that he has 
been periodically seen for various complaints.  As late as 
2000 he was apparently still using drugs, e.g., marijuana and 
cocaine.

The VARO rating that denied him pension benefits cited his 
only disability as a cataract on the right eye.

On a very limited VA examination in March 2004, which is the 
most recent of record, he said he was doing some off jobs but 
had not had full time gainful employment in a decade.  He 
reportedly had a history of arterial hypertension; 
specialized examination and ECG was to be scheduled but it is 
not shown to have been conducted.  The veteran complained of 
loss of depth perception and problems seeing out of his right 
eye; slip lamp examination showed nuclear sclerosis 1-2+ in 
the right eye but no further diagnosis was provided.  

On the mental health examination, the only other evaluation 
undertaken, diagnoses were alcohol abuse, polysubstance 
abuse, sustained full remission; personality disorder; and a 
Global Assessment of Functioning (GAF) score of 45.  It was 
felt that he did not fully meet the criteria for a diagnosis 
of post-traumatic stress disorder (PTSD) at the time of the 
examination.

Based on the evidence now of record, the Board finds that 
further development would be of decided benefit to the 
veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

If he has any information with regard to 
other care for various disabilities, his 
jobs in the past few years, or his being 
fired from jobs, etc., he should add this 
to the file, and VA should assist him if 
possible.

The RO/AMC should clarify whether the 
veteran has SSA benefits, and if so, 
obtain from SSA complete copies of the 
medical records.  

Complete, up-to-date VA clinical files 
should also be acquired.

2.  The veteran should then be scheduled 
for comprehensive VA examinations to 
determine all of his current organic and 
psychiatric disabilities and the severity 
of each.  

All necessary testing should be 
accomplished including X-rays, and 
evaluative cardiovascular, 
musculoskeletal, urological, 
neurological, metabolic, dermatological 
and ophthalmological studies, ECG, etc. 
and in addition to the extent of each 
current disability, the examiners should 
opine as to the impact of each of the 
disabilities on his ability to work, 
specifically on his ability to obtain 
gainful employment and to retain it.   

3.  The case should then be reviewed 
including in keeping with 38 U.S.C.A. 
§§ 1114, 1502 and 38 C.F.R. §§ 3.350, 
3.351 as well as the Court mandated 
guidelines set forth in Vargas-Gonzalez 
v. West and Roberts v. Derwinski, supra.  

If the decision remains unsatisfactory, a 
SSOC should be issued, to include an 
assessment of each of the veteran's 
disabilities and individual ratings 
assigned therefore.  

The veteran and his representative should 
be given a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran need do nothing further until 
so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

